Title: To George Washington from Colonel George Baylor, 23 September 1778
From: Baylor, George
To: Washington, George


          
            Dr Sir
            Hackingsack [N.J.] Septr 23thd 1778
          
          I yesterday receiv’d intiligence from a party of militia which were sent down to Burgen, that lait in the afternoon a number of Transports came as near to Powles hook as they could and landed a considerable boddy of men. other parties have returnd and confirm this account. they (the Enemy) encamped last night in Burgen wood about five miles on this side of the Town—on the road to the liberty pole. from the spais of ground which they took up on their march & on their encampment; I suppose their number to be about five thousand.
          A Regiment of Militia which were here last evening to assist the sherrif in taking two of my men Prisoners deserted us, as soon as this news was heard, the Colo. himself could not be prevaild on to stay.
          The Bearer has a letter for you which was sent out late last evening by the liberty pole; by the same conveyance I receivd one for the President of congress and others [for] the members. I am Sir with the greates Respect your obt Humble Servant
          
            George Baylor
          
        